DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/825,787 filed on 03/20/2020. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yih et al., (U.S. Pub. 2008/0319932)
With respect to claims 1, 12, and 16: Yih discloses a system and method for a multi-stage machine learning classifier, comprising: 
receiving a sensed data signal (‘932, fig. 1, training data 102, fig. 2A-2D, fig. 7, receiving training data and threshold 700); 
applying a first stage classifier to parse the sensed data signal into one or more data segments (‘932, fig. 2A-2D, split/parse data, fig. 1, first stage classifier component 108 and first stage classified data 110, also see fig. 5-6, fig. 7, 700-708, split the training data (i.e., subset data)); 
identifying an event of interest within the one or more data segments using a first machine learning algorithm employed by the first stage classifier (‘932, par. 11-12, par. 35, and par. 41, algorithm 1, train a classifier pa using data T, also see fig. 7, 704, select a subset of training data and 706-708, training data); 
transmitting the one or more data segments identified as including the event of interest from the first stage classifier to a second stage classifier (‘932, fig. 6, 606, par. 11-12, only data that is classified by the first stage classifier to all within one or more of interest is used to train the second stage classifier and par. 37-38, par. 41, fig. 7, 710); and 
classifying the one or more data segments using a second machine learning algorithm employed by the second stage classifier (‘932, par. 11, the second stage classifier is optimized to classify data that fails within the regions of interest, fig. 6, 608, fig. 7, 716, and par. 41, algorithm 1, train a classifier pb using data U, par. 37 and par. 67-68, different or same classifier).

With respect to claims 3 and 16: Yih discloses further comprising: 
combining the one or more data segments into a common dataset, wherein the event of interest for a first data segment matches the event of interest for a second data segment (‘932, par. 38, the second stage classifier can have a single classifier to accommodate (i.e., combine) all of the regions of interest); transmitting the common dataset from the first stage classifier to the second stage classifier (‘932, par. 39); and classifying the common dataset using the second machine learning algorithm (‘932, par. 39, the set of training data or the subset used the stage classifier, that has been filtered using the second stage using defined threshold).
With respect to claim 4 and 17: Yih discloses further comprising: 
parsing the sensed data signal into one or more data segments using the second machine learning algorithm (‘932, par. 38, more than one region can be interest when there are more than two class); 
identifying the event of interest within the one or more data segments using the second machine learning algorithm (‘932, par. 38, training data can then be selected (identified) for use in training the second stage classifier by employing all of the threshold); and 
classifying the one or more data segments using the second machine learning algorithm (‘932, par. 38, the second classifier can include a plurality of classifier, such as one classifier for each region of interested that is specified training for its respective region of interest using training data that is filtered using region of interest’s defined threshold).
With respect to claims 5 and 18: Yih discloses further comprising: applying a first classification that identifies the event of interest within the one or more data segments (‘932, the first classifier used a threshold 50%, also see par. 41, the data that is above threshold); and applying a second classification that identifies the event of interest does not exist within the one or more data segments (‘932, par. 40, the training data employed by the second stage classifier when training data that is classified below the threshold by the first stage classifier is ignored” and also see par. 41, as the data that is below threshold).
With respect to claim 6: Yih discloses further comprising: transmitting the one or more data segments labeled using the first classification to the second stage classifier (‘932, par. 41).
With respect to claim 7: Yih discloses further comprising: identifying that the one or more data segments labeled using the first classification does not include the event of interest (‘932, par. 41, classifier pi, as having a value that is equal to or exceed the threshold Ɵ and first stage classifier pa, and also see par. 45); and relabeling the one or more data segments using the second classification (‘932, par. 41, the second stage classifier relabel as pb and also see par. 45).
With respect to claim 8: Yih discloses further comprising: applying a penalization algorithm during a training process to ensure the one or more data segments are biased toward using the first classification (‘932, par. 50-53, biasing training data base on threshold)).
With respect to claim 9: Yih discloses wherein the penalization algorithm includes a first weight applied to the first classification that is larger than a second weight applied to the second classification (‘932, par. 12 and par. 40, par. 53 and par. 58, good mail (in the first classified) have larger weight the (spam)).
With respect to claim 10: Yih discloses further comprising: 
determining the one or more data segments identified as having the event of interest exceed a predefined confidence threshold (‘932, par. 41, equal or exceed defined threshold); and 
classifying the one or more data segments that exceed the predefined confidence threshold using the first machine learning algorithm (‘932, par. 41, thra training data that is classified by each first stage classifier pi having a value equal or exceed defined threshold).
With respect to claim 11: Yih discloses further comprising: 
classifying the one or more data segments identified as having the event of interest into a categorical dataset using the first machine learning algorithm (‘932, par. 41, the training data that is classified by each first stage classifier pi having a value equal or exceed defined threshold); 
transmitting the categorical dataset from the first stage classifier to the second stage classifier (‘932, par. 41-42, the training data that is classified by each first stage classifier pi having a value equal or exceed defined threshold and added to second stage training data U); and 
classifying the categorical dataset using the second machine learning algorithm (‘932, par. 41-42, second stage classifier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yih et al., (U.S. Pub. 2008/0319932) in view of Wang et al., (U.S. Pub. 2018/0150684).
With respect to claims 2 and 15: Yih does not teach the first stage classifier generates a binary classification to identify the event of interest within the one or more data segments.
Wang teaches the first stage classifier generates a binary classification to identify the event of interest within the one or more data segments (‘684, par. 6-7, binary face detection/classification).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Wang and Yih to modify Yih’s training data and generating generates a binary classification to identify the event of interest within the one or more data segments (‘684, par. 7-8).
With respect to claim 13: Yih and Wang teach wherein the first machine learning algorithm includes one or more convolutional layers and one or more fully-connected layers (‘684, fig. 4).
With respect to claim 14: Yih and Wang teach wherein the second machine learning algorithm includes one or more convolutional layers and one or more fully-connected layers (‘684, fig. 5).
With respect to claim 19: Yih teaches a method for a multi-stage machine learning classifier, comprising: 
receiving a sensed data signal (‘932, fig. 1, training data 102, fig. 2A-2D, fig. 7, receiving training data and threshold 700); 
applying a first stage classifier to parse the sensed data signal into one or more data segments (‘932, fig. 2A-2D, split/parse data, fig. 1, first stage classifier component 108 and first stage classified data 110, also see fig. 5-6, fig. 7, 700-708, split the training data (i.e., subset data)); 
generating a first classification (‘932, par. 11-12, par. 35, and par. 41, algorithm 1, train a classifier pa using data T, also see fig. 7, 704, select a subset of training data and 706-708, training data) and a first classification label for the one or more data segments using a first machine learning algorithm employed by the first stage classifier (‘932, par. 41, classifier pi, as having a value that is equal to or exceed the threshold Ɵ and first stage classifier pa, and also see par. 45); and 
Yih does not teach outputting the first classification as a final classification if a confidence measure for the first classification exceeds a confidence threshold
Wang teaches a first stage CNN 400 (‘684, fig. 4) includes two stage of CONV and MP layers (CONV(1)/MP(1) and CONV(2)/MP(2)) outputting the first classification as a final classification if a confidence measure for the first classification exceeds a confidence threshold (‘684, par. 108-110 and fig. 4, 2 face classifier outputs).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Wang and Yih to modify Yih’s training data to patch with detection confidence score to determine whether the detection confidence scores greater than a threshold values to implement a filter operation in the first stage CNN to generate a final result for a coarse CNN architecture to keep only those data have detection confidence scores greater than a threshold values (‘684, par. 007 and par. 109).
With respect to claim 20: Yih and Wang teach further comprising: providing the first classification and the first classification label to a second machine learning algorithm employed by a second stage classifier if the confidence measure for the first classification is less than the confidence threshold (‘932, par. 36-37 and ‘684, fig. 5 and par. 136, bounding box output from first CNN stage); generating a second classification for the one or more data segments using the second machine learning algorithm employed by the second stage classifier (‘932, par. 37-41, ‘684, fig. 4); and outputting the second classification as the final classification (‘932, fig. 5, and ‘684, fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851